Citation Nr: 1047475	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-21 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to an initial compensable evaluation for a 
postoperative left ankle fracture.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 2003 to April 
2005 and from April 2006 to June 2007.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
hearing loss in the right ear and granted service connection for 
a left ankle disability and assigned a noncompensable evaluation, 
effective June 23, 2007.  

The Board notes that the Veteran submitted a June 2009 
substantive appeal, via a VA Form 9, and requested a personal 
hearing before the Board at the RO.  The Veteran's representative 
submitted an October 2009 written request to withdraw the 
Veteran's request for a Board hearing.  The Board finds that 
there is no hearing request pending at this time.  38 C.F.R. 
§ 20.702(d) (2010).    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record does 
not show that the Veteran currently has a hearing loss disability 
in the right ear that is related to his active service.   

3.  The competent and probative medical evidence of record 
demonstrates that the Veteran's service-connected postoperative 
left ankle fracture is characterized by slight limitation of 
motion.
 



CONCLUSIONS OF LAW

1.  Hearing loss in the right ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).

2.  The criteria for an initial compensable evaluation for a 
postoperative left ankle fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 
4.17a, Diagnostic Code (DC) 5271 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by a November 2007 letter.  In this letter, VA informed 
the Veteran that in order to substantiate a claim for entitlement 
to service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and evidence 
of a nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.


As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  This letter also 
informed him that on his behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.

The claim for an initial compensable rating for a postoperative 
left ankle fracture arises from the Veteran's disagreement with 
the initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel has 
agreed, that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no need 
to provide additional VCAA notice or address prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
VAOPGCPREC 8-2003 (2003).

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the 
November 2007 letter also included the type of evidence necessary 
to establish a disability rating and effective date for the 
disabilities on appeal.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current 
appeal, VA has only obtained the Veteran's service treatment 
records and VA outpatient treatment records dated from August 
2008 to September 2008.  The Veteran was also provided VA 
examinations in connection with his claims on appeal in December 
2007 and January 2008.  The VA examiners reviewed the Veteran's 
claims file, noted his medical history, and recorded pertinent 
examination findings.  All obtainable evidence identified by the 
Veteran relative to the claims has been obtained and associated 
with the claims file.  The Board notes that the VA examination 
reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims on appeal.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which was not obtained.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

A.  Service Connection for Hearing Loss in the Right Ear

The Veteran contends in a September 2008 notice of disagreement 
(NOD) that the Board should have granted service connection for 
hearing loss in the right ear when it granted service connection 
for hearing loss in the left ear in a June 2008 rating decision.    

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  Service connection may also be granted for any 
disease after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the [controlled speech discrimination] Maryland CNC 
Test are less than 94 percent.  This regulation defines hearing 
loss disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold 
for normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As previously noted, the Veteran is asserting that his hearing 
loss in the right ear is related to his active military service.  
His DD Form 214 shows that his military occupational specialty 
(MOS) was a motor transport operator; however, service treatment 
records are void of complaints, treatment, or a diagnosis of 
hearing loss in the right ear.  Nonetheless, the Board 
acknowledges that the Veteran filed his formal claim for VA 
compensation benefits, via a VA Form 21-526, for hearing loss in 
July 2007, which is within one year of separation from service.  
It is therefore conceded that the Veteran was exposed to acoustic 
trauma in service.  The question for consideration is whether any 
hearing loss in the right ear, if any, is causally related to 
such in-service noise exposure.  

Review of the evidentiary record reveals there is no competent 
evidence showing that the Veteran currently has hearing loss in 
the right ear for VA purposes, or for that matter, that he ever 
had such hearing loss.  Service treatment records include a March 
2006 hearing examination, via a DD Form 2216E, which documents 
the Veteran's right ear auditory thresholds in the frequencies 
500, 1000, 2000, 3000, 4000 Hertz as between -5 and 5 decibels.  
The speech recognition score using the Maryland CNC Test was 
unavailable.  Furthermore, in an April 2007 report of medical 
history and medical examination, although no audiological test 
was conducted, the Veteran noted no abnormalities regarding his 
hearing.  

Critically, the Veteran's claims file is absent of any private or 
VA outpatient treatment records during the first post-service 
year or at any time since his discharge from service.  The 
Veteran was afforded a VA examination in January 2008, in which 
the Veteran reported experiencing pain, discomfort, sudden loss 
of hearing, fullness/plugged sensation, and exposure to loud 
sounds in the right ear.  He also noted experiencing hearing 
difficulty at the dinner table, on the telephone, in a 
restaurant, at a family gathering, and when riding in a car and 
watching television.

Following the audiological examination, the examiner noted the 
Veteran's right ear auditory thresholds in the frequencies 500, 
1000, 2000, 3000, 4000 Hertz were between 15 and 25 decibels.  
The speech recognition score for the right ear, using the 
Maryland CNC test, was 96 percent. 


The Board finds that there is a lack of competent medical 
evidence that the Veteran has or ever had hearing loss in the 
right ear for VA disability purposes.  The January 2008 VA 
audiological examination report does not show the Veteran's right 
ear auditory threshold meets the criteria for impaired hearing 
pursuant to 38 C.F.R. § 3.385.  Again, his right ear auditory 
thresholds in any of the frequencies did not reach 40 decibels or 
greater or even 26 decibels or greater, and the speech 
recognition score was higher than 94 percent.  Thus, the Veteran 
did not reach the legal criteria for a current disability of 
hearing loss in the right ear.  As noted, the Veteran has given 
no indication of post-service treatment for the claimed hearing 
loss in the right ear.  Therefore, the evidence of record is void 
of any medical treatment or diagnosis for this claimed disorder.  

The Veteran was informed in the November 2007 VCAA letter that he 
must have evidence of a current disability for his claimed 
hearing disorder.  He has not presented any such evidence nor has 
he provided any information as to where VA could obtain such 
evidence.  Since there is no competent medical evidence of any 
current "disability," service connection cannot be granted.  
The Court has held that a condition or injury occurred in-service 
alone is not enough; there must be a current disability resulting 
from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 
268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability," and held that "[i]n the absence of proof of a 
present disability[,] there can be no valid claim."); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, 
without a finding of an underlying disorder, cannot be service 
connected).

The Board is aware of the Veteran's belief and does not doubt his 
sincerity that he has hearing loss in the right ear.  However, 
although the Veteran is competent to describe symptoms observable 
to a lay person, he is without the appropriate medical training 
and expertise to offer an opinion on a medical matter, including 
the diagnosis of the specific disability at issue, hearing loss 
in the right ear for VA purposes.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Furthermore, the 
question of causation, in this case, involves a complex medical 
issue that the Veteran is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for hearing loss in the right ear.  See 
Gilbert, 1 Vet. App. at 55.

B.  Initial Compensable Evaluation for a Postoperative Left Ankle 
Fracture

The Veteran contends in a September 2008 NOD that his left ankle 
fracture is worse than the current evaluation contemplates and 
contends that a higher evaluation is warranted.

In December 2007, the Veteran was afforded a VA examination for 
his postoperative left ankle fracture.  During the examination, 
the Veteran reported that while serving in the Persian Gulf, he 
was exposed to a blast injury to a truck he was driving and 
sustained acute pain and swelling of the left ankle.  He 
underwent no treatment at that time.  In March 2003, x-rays 
showed a previous fracture and the Veteran was treated with a 
cast.  The Veteran continued to experience further discomfort and 
pain, and underwent surgical repair of the left ankle in December 
2003.  He still has discomfort after prolonged standing, walking, 
or running, and notices occasional swelling.  He currently does 
not undergo any medical treatment beyond taking some painkillers.  

Following the examination, the examiner noted the Veteran had 
fairly good ranges of motion to both ankles after three 
repetitions.  In particular, the left ankle showed dorsiflexion 
to 30 degrees and volar flexion to 35 degrees, with no presence 
of ankle edema.  The Veteran displayed slight discomfort in the 
left leg on heel-toe walking, yet his feet appeared grossly 
regular and he walked with a normal gait.  The examiner diagnosed 
the Veteran with a left ankle fracture and opined that the 
osseous structures were articulating in normal fashion and 
satisfactorily mineralized.

The Board also notes the Veteran's claims file contains VA 
outpatient treatment records dated from August 2008 to September 
2008; however, only a September 2008 record mentions the 
Veteran's request to podiatry for more left foot insoles.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

When entitlement to compensation has been established and a 
higher initial evaluation is at issue, the level of disability at 
the time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the Veteran's 
disability to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" ratings, 
is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology or evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

The Ratings Schedule, under DC 5271, provides that moderate 
limitation of motion of the ankle is rated as 10 percent 
disabling, and marked limitation of motion of the ankle is rated 
as 20 percent disabling.  38 C.F.R. § 4.71a, DC 5271.  

Normal ankle dorsiflexion is to 20 degrees, and normal ankle 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II.

After carefully reviewing the evidentiary record, the Board finds 
that the Veteran's postoperative left ankle fracture is 
appropriately rated as noncompensable under DC 5271, and a 
preponderance of the evidence is against a finding that a 
compensable rating under DC 5271 is warranted.  The medical 
evidence, as previously stated, shows the Veteran has neither 
moderate nor marked limitation of motion of the left ankle.  In 
particular, the VA examiner noted the Veteran's left ankle's 
dorsiflexion and volar flexion are both within normal limits for 
VA purposes.  Therefore, an initial compensable rating is not 
warranted for the Veteran's service-connected postoperative left 
ankle fracture.  

The Board has considered whether any other diagnostic codes 
pertaining to the ankle and foot are applicable in this case.  
The Veteran's disability does not warrant a higher rating under 
DC 5270 or DC 5272 because he has never demonstrated or been 
diagnosed with ankylosis of the left ankle.  He has also never 
been diagnosed with malunion of the os calcis or astragalus or 
ever underwent astragalectomy, thus, DCs 5273 and 5274 are not 
for application in this case.  See 38 C.F.R. § 4.71a, DCs 5270, 
5272, 5273, 5274 (2010). 

With respect to the possibility of entitlement to an initial 
compensable evaluation under 38 C.F.R. §§ 4.40, 4.45, the Board 
has also considered whether an initial compensable evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints that his condition has worsened.  
See DeLuca, 8 Vet. App. 202, 204-05 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  

The Board notes that the findings do not support an initial 
compensable evaluation due to functional loss.  The Veteran has 
not complained of functional loss due to pain and weakened 
movement, and the VA examiners of record found no additional 
functional limitation due to pain, weakness, fatigability, or 
incoordination.  There is no indication that pain, due to the 
Veteran's disability has caused functional loss greater than that 
contemplated by the initial compensable evaluation assigned under 
DC 5271.  Therefore, an initial compensable evaluation is not 
warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. at 202.   

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer 
v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue 
of an extra-schedular rating is a component of a claim for an 
increased rating and referral for consideration must be addressed 
either when raised by the Veteran or reasonably raised by the 
record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-16.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation is not inadequate.  An 
initial compensable evaluation for a postoperative left ankle 
fracture is provided for certain manifestations of the service-
connected disability at issue, but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's left ankle.  
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent hospitalization 
due to his service-connected disability, and marked interference 
with employment has not been shown.  In the absence of any 
additional factors, the RO's failure to consider or to refer this 
issue for consideration of an extra-schedular rating was not 
prejudicial.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
entitlement to an initial compensable evaluation for a 
postoperative left ankle fracture.  See Gilbert, 1 Vet. App. at 
55.




ORDER

Entitlement to service connection for hearing loss in the right 
ear is denied.

Entitlement to an initial compensable evaluation for a 
postoperative left ankle fracture is denied.


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


